Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 29th day of November,
2004 (“Effective Date”) by and among Strategic Hotel Capital, Inc. (the “SHCI”),
Strategic Hotel Funding, L.L.C. (the “Company”) and James E. Mead (“Executive”).

 

WHEREAS, SHCI and the Company wish to hire Executive to serve as the Chief
Financial Officer of the Company, and the parties desire to enter into this
Agreement to reflect their mutual agreements with respect to the terms and
conditions of such employment of Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:

 

1. Term. Executive acknowledges that Executive is employed “at will” (subject to
the severance and other termination provisions set forth herein, in Executive’s
future equity-based and other long-term incentive award agreements and under any
of the Company’s employee benefit plans and programs that apply to Executive).
Executive also agrees that the Company is not by reason of this Agreement
obligated to continue Executive’s employment for any specific duration. Either
party may terminate Executive’s employment at any time and for any reason,
subject to the terms of this Agreement.

 

2. Position and Duties; Reporting Relationships; Authority. Executive shall be
employed as the Company’s Executive Vice President and Chief Financial Officer.
Executive’s duties and responsibilities shall be those generally carried out by
a Chief Financial Officer of a publicly-traded company, plus any related duties
and responsibilities regarding the Company and its Subsidiaries assigned to
Executive by the Chief Executive Officer or the Board of Directors of the
Company or any committee thereof (the “Board”). Executive shall report directly
to the Company’s Chief Executive Officer and to such committees of the Board as
may be required by applicable law or the Board. The Executive will have the
customary authority, power, responsibilities and duties of a Chief Financial
Officer of a publicly traded company. For purposes of this Agreement, the term
“Subsidiary” shall mean any corporation, partnership, joint venture or other
entity during any period, in which any interest in such entity is owned,
directly or indirectly, by the Company (or a successor to the Company). For
purposes of this Agreement, references to the “Board” may, where applicable,
include references any committee of the Board (the “Committee”).

 

3. Performance of Services. Except for vacation, personal and sick days taken in
accordance with applicable Company policies, Executive shall devote his full
business time, energies and talents, faithfully and to the best of his
abilities, to providing services to the Company and its Subsidiaries. Commencing
no later than November 30, 2005 (unless extended by the Company), Executive
shall maintain a primary residence in the Chicago metropolitan area during his
employment with the Company (unless the Company relocates outside of Chicago).
Executive agrees that his primary place of employment shall be Chicago,
Illinois, subject to such business travel as may reasonably be required from
time to time, but the Company agrees that Executive shall have the right to
regularly travel back and forth to California from time to time in 2004 and 2005
until his Family Move has been completed. Finally, Executive agrees that he will
not, without the Company’s

 

1



--------------------------------------------------------------------------------

express, prior written consent, engage in any employment, business or consulting
assignments other than for the Company, except for Executive’s position as
president of his existing homeowners association.

 

Notwithstanding the foregoing, Executive may devote reasonable time to
activities other than those required under this Agreement, including management
of his personal investments and legal affairs, and activities involving
professional, charitable, educational, religious and similar types of
organizations, to the extent that such other activities do not, in the judgment
of the Board, inhibit or prohibit the performance of the Executive’s duties
under this Agreement, or conflict in any material way with the business of the
Company or any Subsidiary; provided, however, that the Executive shall obtain
approval of the Board prior to nomination or seeking election to the board of
directors of any company, and such approval shall not be unreasonably withheld.

 

4. Compensation.

 

(a) Base Salary. On an annual 26 pay period basis, the Company shall pay
Executive a salary of at least $13,461.54 per bi-weekly pay period, minus
applicable deductions, such that Executive’s base salary shall be at least
$350,000 per year on an annualized basis (as increased from time to time, the
“Base Salary”). Executive’s Base Salary shall be subject to such increases (but
not to any decreases) as may be determined by the Board, in its sole discretion.
Once increased, the Base Salary cannot be decreased.

 

(b) Incentive Compensation.

 

(i) Discretionary Annual Bonus. At its discretion, the Company may pay Executive
an annual cash bonus. Any such bonus will be paid in the first quarter of the
calendar year and will be based upon factors selected by the Company, such as
the Company’s and Executive’s performance during the prior calendar year. There
is no expectation of a 2004 calendar year bonus payable in 2005. Executive’s
target bonus opportunity for the 2005 calendar year and thereafter shall be 75%
of Executive’s annual Base Salary (“Target Bonus”). The 2005 calendar year bonus
payable in the first calendar quarter of 2006 will be a guaranteed minimum
amount of one hundred seventy-five thousand dollars ($175,000) provided that
Executive is employed by the Company on December 31, 2005.

 

(ii) Long-Term Incentive Compensation. Executive shall be entitled to
participate in SHCI’s 2004 Incentive Plan (the “Plan”). In this connection, SHCI
reserves the right to amend, modify or terminate the Plan in its sole discretion
from time to time, but also agrees that such right to amend, modify or terminate
shall not adversely affect (A) any rights Executive (or his beneficiaries or
estate) may already then have under then outstanding Stock Unit or other
long-term cash-based or equity-based awards, or (B) any contractual rights
Executive has hereunder with respect to the $400,000 of Stock Units scheduled to
be issued to Executive in 2005 under this Agreement.

 

2



--------------------------------------------------------------------------------

At the same time as other senior executive officers receive grants of restricted
stock units (“Stock Units”) under the Plan during the first calendar quarter of
2005 (but in any event not later than March 31, 2005), Executive shall receive a
grant of Stock Units in a number equal to $200,000 divided by the closing price
for SHCI common stock on such grant date. Such Stock Units shall vest in four
equal annual installments commencing on the first anniversary of such grant or
such earlier first vesting date generally provided for grants of Stock Units
made at the same time to other senior executive officers, provided Executive is
still employed by the Company on such vesting dates, and further provided that
such grant in any event shall be subject to such vesting acceleration as may
apply under this Agreement.

 

In addition, on the first business day of the calendar month following
completion of the Family Move (as defined below), provided Executive has
provided notice of the Family Move to the Company, Executive shall receive an
additional grant of Stock Units in a number equal to $200,000 divided by the
closing price for SHCI common stock on such grant date. Such Stock Units shall
also vest in four equal annual installments beginning on the first anniversary
of such grant and on each of the three succeeding anniversaries of such grant
provided Executive is still employed by the Company on such vesting dates, and
further provided that such grant in any event shall be subject to such vesting
acceleration as may apply under this Agreement.

 

Dividend equivalents will be credited with respect to the above-described Stock
Unit grants and any other Stock Units granted to Executive under the Plan in
accordance with this paragraph on a basis which the Committee shall determine to
be generally applicable to Plan participants (and uniform as to all senior
officers), and the Committee under the Plan shall determine the form of payment
of dividend equivalents, including cash or additional Stock Units.

 

In 2006 and years thereafter, the Executive shall be eligible for an annual
Stock Unit award (or other equity-based award of equivalent economic value)
having a face value at grant, assuming full vesting and achievement of
performance criteria, equal to 100% of Executive’s annual base salary and
vesting in four equal annual installments and shall be subject to such other
terms as the Committee shall determine to be appropriate.

 

Notwithstanding any other provision, only the Stock Unit awards made or granted
in 2005 (but no other equity-based or other long-term incentive awards) shall
immediately vest in the event of Executive’s death or termination due to
disability, termination of Executive’s employment by the Company without Cause
(including any Constructive Termination), except that in the case of a “Change
of Control” (as defined in the Plan) all of Executive’s Stock Unit awards shall
vest, subject to such adjustments (if any) as may be necessary to avoid any
penalty tax under IRC Section 409A if and to the extent applicable.

 

3



--------------------------------------------------------------------------------

The Company intends that any award payout, deferral and other provisions
applicable to Executive’s Stock Unit awards, as well as bonuses or other
payments to Executive under this Agreement, fully comply with the payout and
other limitations and restrictions imposed under new IRC Section 409A, as
clarified or modified by to-be-issued IRS regulations – in each case if and to
the extent such Section 409A is otherwise applicable to Executive’s awards and
such compliance is necessary to avoid the penalties otherwise imposed under
Section 409A. In this connection, the parties agree that the payout timing
provisions applicable to the Stock Unit awards and other payments made to
Executive, and the terms of any deferral and other rights regarding such awards,
shall be deemed modified, if and to the extent necessary to comply with the
payout and other limitations and restrictions imposed under new IRC Section
409A, as clarified or modified by to-be-issued IRS regulations – in each case if
and to the extent such Section is otherwise applicable to Executive’s awards and
such compliance is necessary to avoid the penalties otherwise imposed under
Section 409A.

 

(c) Benefits. Executive shall be entitled to participate in all employee pension
and welfare benefit plans and programs made available to the Company’s senior
executives, on terms comparable to the terms on which other comparable senior
executives participate, as such plans or programs may be in effect from time to
time, including, without limitation, pension, profit-sharing, savings and other
retirement plans or programs, medical, dental, hospitalization, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection, travel accident insurance, and any other pension or
retirement plans or programs and any other employee welfare benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans that supplement the above-listed types of plans or programs, whether
funded or unfunded, it being understood that this sentence shall not imply that
the Company is required to have any of the above-listed plans or programs in
effect. The Company reserves the right to amend, modify or terminate all such
plans and programs, as well as all medical or insurance coverage offered through
such plans and programs, subject to whatever rights (if any) Executive may have
with respect to accrued benefits as a matter of law or under the terms of the
plan or program in question.

 

(d) Relocation Expenses. The Company shall pay or reimburse Executive for the
following relocation expenses to the extent that such expenses are reasonable
and documentation of such expenses is provided to the Company: (i) real estate
commissions on the sale of Executive’s primary residence in California; (ii)
closing costs on the purchase by Executive of a primary residence in the Chicago
metropolitan area; (iii) shipment of household goods and transportation of
Executive’s immediate family living in his household from their primary
residence in California to the Executive’s primary residence in Chicago
(collectively, “Family Move”); (iv) rent for temporary housing in the Chicago
metropolitan area from the Effective Date until the earlier of the purchase of a
primary residence in the Chicago metropolitan area or the Family Move; (v) one
round trip for Executive’s immediate family members living in his household for
purposes of house hunting in the Chicago metropolitan area; (vi) prior to the
Family Move, weekly weekend round-trip air travel cost between Chicago and
California for the Executive ; and (vii) for the lesser of three months or the
period when the Executive has a mortgage outstanding on both a residence in
California as well as in the Chicago metropolitan area, the lesser of the normal
monthly mortgage interest expense paid by the Executive with respect to each
residence (without regard to any

 

4



--------------------------------------------------------------------------------

acceleration or default provisions or other provisions affecting interest paid).
To the extent any of the payments within this Section 3(d) are treated as
taxable to the Executive, the Company shall pay Executive an additional amount
such that the net amount retained by Executive after deduction or payment of
federal and state taxes (assuming a combined federal and state tax rate of 38%
or such higher net effective tax rate as may apply based on the current
California and Illinois tax rates) with respect to amounts under this Section
3(d) shall be equal to the full amount of the payments required by this Section
3(d).

 

(e) Vacation. Executive may take up to four weeks of paid vacation per calendar
year. Such vacation will be accrued on a pro rata basis during the year, and
must be used in accordance with the Company’s regular policies regarding usage
of vacation, subject to a reasonable right to roll over unused vacation in
accordance with Company policy then in effect. Vacation days in 2004 will be
prorated to reflect the actual length of time Executive worked for the Company
in 2004.

 

(f) Personal days. Executive may take up to six paid personal days per calendar
year. Such personal days will be awarded each year as of the beginning of the
year and must be used in accordance with the Company’s regular policies
regarding usage of personal days.

 

(g) Expense Reimbursement. The Company shall reimburse Executive for the
ordinary and necessary business expenses incurred by him in the performance of
his duties, in accordance with the Company’s regular policies as in effect from
time to time.

 

(h) Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.

 

(i) Indemnification and D&O Coverage. The Company shall, to the maximum extent
permitted by applicable law, protect, defend, indemnify and hold harmless the
Executive against any costs, losses, expenses, claims, suits, proceedings,
investigations, damages or liabilities to which the Executive may become subject
which arise out of, are based upon or relate to, or are alleged to so arise, be
based upon or to relate to the Executive’s employment by the Company (and/or any
Subsidiary) or the Executive’s service to the Company (and/or any Subsidiary) as
an employee, officer or member of the Board, including, without limitation,
reimbursement on a current basis, upon submission of invoices, for any legal or
other expenses reasonably incurred by the Executive in connection with
investigation and defending against any such costs, losses, expenses, claims,
suits, proceedings, investigations, damages or liabilities; provided, however,
that the Company shall not be required to pay any amounts under this paragraph
except upon receipt of an unsecured undertaking by the Executive to repay any
such amounts as to which it shall ultimately be determined by a court of
competent jurisdiction that the Executive is not entitled to indemnification by
the Company. The Executive will be covered under the Company’s directors and
officers insurance policy during the life of this Agreement and for such periods
following the date of termination of this Agreement during which any action may
be brought against the Executive related to the matters above, so long as the
Company maintains such coverage for any comparable senior executive officer of
the Company.

 

5



--------------------------------------------------------------------------------

5. Termination of Employment.

 

(a) Termination by Company May Be With or Without Cause or Notice. The Company
may terminate Executive’s employment at any time with or without Cause (as
defined in Section 5(c)) or advance notice, as in its sole discretion it may
decide.

 

(b) Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon his death. The Company may terminate the
Executive’s employment due to the Executive’s Disability. For purposes of this
Agreement “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for ninety (90) days (which need
not be continuous) during any consecutive twelve-month period as a result of
incapacity due to a physical or mental illness which, in the opinion of the
Company, renders the Executive incapable, after reasonable accommodation, of
performing his duties under this Agreement. If the Executive disputes the
Company’s determination of Disability, the Executive (or his designated
physician) and the Company (or its designated physician) shall jointly appoint a
third-party physician to examine the Executive and determine whether the
Executive has a Disability. If Executive’s employment is terminated due to
Disability, he shall continue to be entitled to receive payments to which he has
become entitled under the Company’s disability insurance plan then in effect in
accordance with the terms of such plan.

 

(c) Definition of “Cause”. For purposes of this Agreement, the term “Cause”
shall mean:

 

(i) the willful and continued failure by the Executive, after reasonable notice
and opportunity to cure, to substantially perform his duties with the Company
(other than any such failure resulting from the Executive’s Disability);

 

(ii) willful gross misconduct involving serious moral turpitude, or breach of
his duty of loyalty to the Company;

 

(iii) conviction (or plea of no contest) of (a) a felony, (b) a crime involving
fraud or (c) other illegal conduct, other than traffic violations, which, with
respect to clause (c), is demonstrably injurious to the Company’s financial
position or reputation;

 

(iv) material breach of any of the Company’s material written policies (it being
understood that “written” shall include policies documented in electronic form);

 

(v) willful dishonesty in connection with the Company’s business;

 

(vi) the Executive willfully (x) impedes, (y) endeavors to influence, or
obstruct or impede or (z) fails to materially cooperate (which shall not include
a failure to disclose documents or information protected by attorney-client
privilege) with an investigation authorized by the Board (an “Investigation”);
or

 

6



--------------------------------------------------------------------------------

(vii) the Executive willfully withholds, removes, conceals, destroys, alters or
by other means falsifies any material which has been requested in an
Investigation, or attempts to do so or solicits another to do so, provided that
Executive shall not be required to disclose documents or information protected
by attorney-client privilege.

 

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith and
without reasonable belief that such conduct was in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board (excluding the Executive), after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board, finding that,
in the good faith opinion of the Board, the Executive is guilty of conduct
described above, and specifying the particulars thereof in detail.

 

(d) Definition of “Constructive Termination”. Executive shall be considered to
have the right to terminate his employment as a result of a “Constructive
Termination” if, without the written consent of the Executive:

 

(i) the Company reduces Executive’s Base Salary or Target Bonus opportunity or
fails to issue any Stock Unit awards to be issued in 2005, or the Company
otherwise materially breaches this Agreement;

 

(ii) the Company materially reduces Executive’s duties or authority (it being
understood that such material reduction shall be deemed to have occurred if SHCI
is no longer publicly traded); or materially restricts Executive’s ability to
communicate with the Chief Executive Officer or a committee of the Board as
required by applicable law;

 

(iii) the Company relocates its principal offices, or the Executive’s principal
place of employment, outside the Chicago metropolitan area after Executive has
completed the Family Move; or

 

(iv) any successor to the Company (or the Company itself, following a Change of
Control of SHCI or the Company) fails to assume this Agreement or affirm its
obligations hereunder in any material respect.

 

Notwithstanding the foregoing, at the direction of the Board, certain of the
Executive’s duties may be reassigned to another director or officer for up to 30
days to permit an Investigation of whether there is a basis to terminate the
Executive for Cause. Such reassignment shall not constitute Constructive
Termination as long as the reassigned duties are directly and materially related
to the subject of the Investigation. A termination by the Executive shall not be
deemed to be as a result of a Constructive Termination unless the Executive
shall have provided notice of the Constructive Termination event within 120 days
of its occurrence and the Company shall have had a reasonable opportunity (not
more than 20 days) to cure such conduct or event.

 

7



--------------------------------------------------------------------------------

(e) Notice of Employee’s Retirement, Voluntary Resignation or Termination of
Employment. Executive covenants that Executive will not voluntarily retire,
resign or otherwise terminate Executive’s employment relationship with the
Company without first giving the Company at least 30 days’ prior written notice
of the effective date of Executive’s retirement, resignation or other
termination. Executive acknowledges that the Company retains the right to waive
the notice requirement in whole or in part. The Company may, but shall not be
obligated to, provide work to Executive at any time after such notice is given
and the Company may, in its discretion, in respect of all or part of an
unexpired period of notice: (i) require the Executive to comply with such
conditions as it may specify in relation to attending, or remaining away from,
the Company’s places of business, or the places of business of the Company’s
clients; (ii) assign Executive to different duties or different clients; or
(iii) withdraw any powers vested in, or duties assigned to Executive.

 

6. Pay On Termination of Employment.

 

(a) Amount Due Following Termination for “Cause”, Voluntary Resignation or
Termination due to Death or Disability. If Executive’s employment is terminated
under Section 5(b) of this Agreement (i.e., because of death or Disability) or
by the Company with Cause or as a result of Executive’s voluntary resignation
other than due to Constructive Termination, Executive shall not be entitled to
receive any compensation or benefits under this Agreement, other than: base
salary earned but not yet paid prior to the date of Executive’s termination of
employment with the Company (the “Termination Date”); reimbursement for any
unreimbursed business expenses incurred prior to the Termination Date; payment
of any accrued, but unused, vacation days; payment of any then vested deferred
compensation; payment of any then vested benefits or account balances under any
tax-qualified or non-qualified defined benefit or defined contribution plans
sponsored by the Company or a Subsidiary, parent, or affiliate in which
Executive participates; payment of any other then vested employee benefits; such
payment and exercise rights as apply with respect to then vested Stock Units,
vested stock options and other vested stock-based awards under the applicable
award agreement and/or the applicable plan, and such vesting acceleration and
post-termination rights as may apply to unvested equity-based awards under this
Agreement and/or such grants in the event of termination due to death or
disability, all in accordance with and only to the extent provided by such
Company plans or arrangements or as specifically set forth in this Agreement
(collectively, the “Accrued Obligations”)

 

(b) Amount Due Following Termination Without Cause (including, without
limitation, Constructive Termination):

 

(i) Basic Amount. If Executive is terminated by the Company without Cause (or
his employment terminates following a Constructive Termination), he will receive
all of the Accrued Obligations type items referred to in Section 6(a) above.

 

(ii) Severance Pay. Additionally, if Executive is terminated without Cause
(including a Constructive Termination), Executive shall be paid severance pay in
an aggregate amount equal to one times the sum of his annualized annual Base
Salary plus his Target Bonus for the calendar year in which he is terminated.
Such amount shall be paid in a lump sum. However,

 

8



--------------------------------------------------------------------------------

if Executive’s employment is terminated without Cause due to Constructive
Termination by reason of or within one year after a Change of Control, such one
times multiple shall be increased to one and one half.

 

(iii) Vesting of 2005 Stock Units and Medical Coverage Continuation. In
addition, if Executive is terminated without Cause (including a Constructive
Termination), any unvested Stock Units granted only during 2005 will immediately
fully vest as of Executive’s Termination Date and the Company shall continue
Executive’s medical coverage for twelve months after the Termination Date (18
months after a Change of Control of SHCI), at the same cost and level as though
he had continued as an employee. The continued medical coverage shall run
concurrently with the time period for which the Executive and his family members
are entitled to continued medical coverage under the provisions of section 4980B
of the Internal Revenue Code of 1986, as amended, and section 601 of the
Employee Retirement Income Security Act of 1974, as amended, if applicable, or
any similar state law continuation coverage requirements.

 

(iv) Release. No severance shall be payable to Executive under the terms of
Section 6(b)(ii) and (iii) above unless and until a release agreement in the
form attached hereto as Exhibit A has been executed and not revoked within the
seven day revocation period set forth therein.

 

7. Certain Covenants and Representations.

 

(a) Non-compete. While the Executive is employed by the Company, he agrees that
he will not directly or indirectly (without prior written consent of the
Company) engage in, assist, perform services for, establish or open, or have any
equity interest (other than ownership of 5% or less of the outstanding stock of
any corporation listed on the New York or American Stock Exchange or any other
recognized stock exchange, or included in the National Association of Securities
Dealers Automated Quotation System) in any person, firm, corporation, or
business entity (whether as an employee, officer, director, agent, security
holder, creditor, consultant, or otherwise) that engages in any activity which
is directly competitive with the actual business of the Company. In addition,
for a 12-month period after the termination of Executive’s employment for any
reason whether voluntarily or with or without Cause or due to Constructive
Termination, in each case prior to a Change of Control, Executive agrees that he
will not engage in any Hotel Industry property acquisitions, dispositions, or
financings by acting as an employee, investor, principal, broker, intermediary
or advisor with respect to Hotel Industry acquisitions or soliciting or
identifying specific acquisition opportunities. This provision shall not,
however, preclude Executive from otherwise engaging in Hotel Industry consulting
activities, or from working for, or receiving compensation from any investment
banking, consulting or other professional services or advisory firm that has one
or more individuals or groups that engage in or advise on any hotel industry
property acquisitions, dispositions, or financings by acting as an investor,
principal, broker, intermediary or advisor, provided that Executive is not
involved in such activities. The restrictions in this Section 7(a) are intended
to apply on a U.S.-wide basis and in those countries outside the U.S. in which
the Company owns, operates, leases or has substantial interests in hotel
properties or in those countries outside the U.S. in which the Company has been
actively engaged in acquiring or seeking to acquire hotel properties during the
12 month period preceding Executive’s termination. Nothing in this Section 7
shall be construed as limiting

 

9



--------------------------------------------------------------------------------

the Executive’s duty of loyalty to the Company while he is employed by the
Company, or any other duty he may otherwise have to the Company while he is
employed by the Company. For purposes of this Agreement, “Hotel Industry” shall
include the hotel industry, as well as related industries such as time-shares,
fractional ownership properties and condominium hotels.

 

(b) Confidentiality. Executive acknowledges that, in the course of his
employment by the Company, Executive will receive and or be in possession of
non-public proprietary and confidential information of the Company and its
parent, Subsidiaries, affiliates and divisions, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, computer programs and software
(collectively, “Confidential Information”). Executive agrees that he will not,
without the prior written consent of the Company, during the period of his
employment or thereafter, disclose or make use of any such Confidential
Information, except as may be required by lawful order of a court or agency with
competent jurisdiction, or as may be reasonable and appropriate in the course of
Executive’s employment hereunder, provided that he shall not be precluded from
responding truthfully in connection with regulatory inquiries or
litigation-related matters. Executive agrees that all tangible materials
containing Confidential Information, whether created by Executive or others,
which shall come into Executive’s custody or possession during Executive’s
employment, shall be and are the exclusive property of the Company. Upon
termination of Executive’s employment for any reason whatsoever, Executive shall
immediately surrender to the Company all Confidential Information and property
of the Company in Executive’s possession, except that he may retain plans,
agreements, schedules or other documents or materials relating to his own
compensation and benefits, and may retain his personal diaries and other
personal files. Notwithstanding the above, nothing in this provision shall be
construed as precluding Executive from using any information or knowledge
generally known to persons of his experience in other companies in the
hotel/resort industry.

 

(c) Non-disparagement. Executive agrees that he will not, without the prior
written consent of the Company, during the period of his employment or
thereafter, publicly disparage or criticize the Company, or issue any public
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company except if testifying truthfully under
oath pursuant to any lawful court order or subpoena or otherwise responding to
or providing disclosures required by law, provided, however, that this provision
shall not in any way adversely affect, or otherwise limit, restrict or impede,
Executive in the full and proper performance of his duties and responsibilities
as Chief Financial Officer, including, among other things, reporting on, and
commenting candidly on, any financial performance or financial reporting issues,
questions or developments that may arise from time to time with respect to SHCI
or the Company or any Subsidiary, division or affiliate. Likewise, SHCI and the
Company each agrees that it, and its officers, directors and employees and those
of its parent, and subsidiaries, affiliates and divisions will not, without the
prior written consent of Executive, during the period of his employment or
thereafter, publicly disparage or criticize Executive, or issue any public
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against Executive except if testifying truthfully under oath
pursuant to any lawful court order or subpoena or otherwise responding to or
providing disclosures required by law.

 

10



--------------------------------------------------------------------------------

(d) Non-solicitation. During the two-year period immediately following
Executive’s Termination Date, Executive shall not knowingly employ or retain (or
knowingly participate in or arrange for the employment or retention of) any
person who was employed by the Company or any of its parent, subsidiaries,
affiliates or divisions within the six-month period immediately preceding
Executive’s Termination Date.

 

(e) Defense of Claims. Executive agrees that, for the period beginning on the
Effective Date, and continuing for a reasonable period after the Executive’s
termination of employment with the Company, Executive will reasonably (taking
into account, among other things, his then current employment obligations)
cooperate with the Company in defense of any claims that may be made against the
Company or SHCI, and/or in the prosecution of any claims that may be made by the
Company or SHCI against any third parties, to the extent that such claims relate
to the work performed by the Executive for the Company, provided that Executive
shall not be required to disclose documents or information that are protected by
attorney-client privilege. Executive also agrees to promptly inform the Company
if he becomes aware of any filed lawsuits involving claims filed against the
Company. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses incurred in connection with any
request for cooperation by the Company under this Section 7(e), and to also
promptly compensate Executive for direct economic losses he may suffer as a
result of such cooperation (such as a reduction in compensation from another
employer) based on his Salary and Target Bonus in effect at the time of
termination. Executive also agrees to promptly inform the Company if he is asked
to assist in any investigation of the Company (or its actions) that may relate
to services performed by Executive for the Company, regardless of whether a
lawsuit has then been filed against the Company with respect to such
investigation, unless Executive is otherwise precluded from doing so.

 

(f) Remedy for Breach and Modification. Executive acknowledges that the
foregoing provisions of this Section 7 are reasonable and necessary for the
protection of the Company and its parent, Subsidiaries, affiliates and
divisions, and that they may be materially and irrevocably damaged if these
provisions are not specifically enforced. Accordingly, Executive agrees that, in
addition to any other relief or remedies available to the Company and its
parent, Subsidiaries, affiliates and divisions, shall be entitled to seek an
appropriate injunctive or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of these provisions. If any
provision of this Section 7 is deemed invalid or unenforceable, such provision
shall be deemed modified and limited to the extent necessary to make it valid
and enforceable.

 

8. Miscellaneous.

 

(a) Authority. The Compensation Committee of the Board has approved this
Agreement, and SHCI, the Company and Executive each separately represent and
warrant, respectively, that each has the full power and authority to execute and
deliver this Agreement and to perform their respective obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of SHCI, the
Company and Executive and is enforceable against SHCI, the Company and Executive
in accordance with its terms.

 

11



--------------------------------------------------------------------------------

(b) Non-alienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of Executive or
Executive’s estate.

 

(c) Mitigation and Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. SHCI and the Company shall not be entitled to set off against the
amounts payable to Executive under this Agreement any amounts earned by
Executive in other employment after termination of his employment with the
Company, or any amounts which might have been earned by Executive in other
employment had he sought such other employment. However, the Company shall be
entitled to set off against amounts payable to Executive under this Agreement
any amounts owed to the Company by Executive.

 

(d) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand or by a nationally recognized pre-paid overnight delivery
service or three days after being mailed by certified or registered mail,
postage prepaid, return receipt requested, to Executive at his address or to
SHCI or the Company at the address set forth below or at such other address as
Executive or SHCI or the Company may specify by notice to the other:

 

To SHCI and/or the Company:

 

Ms. Janice J. Peterson

Vice President, Human Capital

Strategic Hotel Capital, Inc.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

 

To Executive:

 

Mr. James E. Mead

1979 Port Claridge Place

Newport Beach, California 92660

 

(e) Entire Agreement; Amendment. Except as otherwise noted herein, this
Agreement supersedes all prior agreements between the parties with respect to
its subject matter, including, without limitation, the email from Jan Peterson
to Executive dated November 8, 2004, and are intended to be a complete and
exclusive statement of the terms and conditions of the agreement among the
parties and may be amended or terminated only by a writing signed by the parties
hereto affected by such amendment.

 

(f) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this

 

12



--------------------------------------------------------------------------------

Agreement. Any waiver must be in writing. No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party or any similar or dissimilar provisions and conditions at the same
or any prior or subsequent time. The failure of any party hereto to take any
action by reason of such breach will not deprive such party of the right to take
action at any time while such breach continues.

 

(g) Assignment. Except as otherwise provided in this Section 8(g), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Company or SHCI only to its successors, parents, subsidiaries, affiliates or
divisions, provided that any assignment by the Company or SHCI shall not,
without the written consent of Executive, relieve the Company or SHCI of its
obligations hereunder.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original, but all of which together shall constitute the
same instrument.

 

(i) Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.

 

(j) Severability. If any of the provisions, terms or clauses of this Agreement
are declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.

 

(k) Governing Law. This Agreement is being entered into in the State of Illinois
and shall be governed by the law of the State of Illinois, without regard to its
conflict of laws principles.

 

(l) Arbitration. Any dispute or claim between the parties involving the
interpretation of any of the terms of this Agreement or the termination of
Executive’s employment with the Company shall be resolved through arbitration in
accordance with this Section 8(l). The arbitration shall be before a neutral
arbitrator (or three person arbitration panel) in accordance with the applicable
rules of the American Arbitration Association (“AAA”) and shall take place in
Chicago, Illinois. Each party shall bear its own legal fees and costs in such
proceeding, except as otherwise awarded or decided by the arbitrator. The fees
and chargeable expenses of the arbitrator shall be paid by the Company. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

 

(m) Waiver of Jury Trial. To the extent permitted by applicable law, the parties
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding relating to the interpretation of this Agreement or the termination
of Executive’s employment with the Company.

 

13



--------------------------------------------------------------------------------

(n) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.

 

(o) Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

 

(p) Inconsistency. In the event of any inconsistency between this Agreement and
any plan, program or practice of the Company, the terms of this Agreement shall
control unless the plan, program or practice is more favorable to Executive.

 

(q) Acknowledgement by Executive. The Executive represents to the Company and
SHCI that he is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he has read this Agreement
and that he understands its terms. The Executive acknowledges that, prior to
assenting to the terms of this Agreement, he has been given a reasonable time to
review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with the Company and SHCI as to the contents. The Executive, SHCI
and the Company agree that the language used in this Agreement is the language
chosen by the parties to express their mutual intent, and that no rule of strict
construction is to be applied against any party hereto. The Executive represents
and warrants that he is not, and will not become a party to any agreement,
contract, arrangement or understanding, whether of employment or otherwise, that
would in any way restrict or prohibit him from undertaking or performing his
duties in accordance with this Agreement.

 

(r) Costs of Disputes. The Company shall reimburse the Executive’s reasonable
expenses, including legal fees to negotiate this Agreement up to a maximum of
$15,000.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

    STRATEGIC HOTEL CAPITAL, INC.

/s/    James E. Mead

--------------------------------------------------------------------------------

  By:  

/s/    Laurence S. Geller

--------------------------------------------------------------------------------

James E. Mead      

Name: Laurence S. Geller

Title: Chief Executive Officer

    STRATEGIC HOTEL FUNDING, L.L.C.     By:  

/s/    Laurence S. Geller

--------------------------------------------------------------------------------

       

Name: Laurence S. Geller

Title: Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

[Date]

 

Mr. James Mead

 

  Re: Separation from Employment

 

Dear Mr. Mead:

 

This letter agreement (“Agreement”) sets forth the agreement reached concerning
the termination of your employment with Strategic Hotel Capital Funding, L.L.C.
including its current and former parents, subsidiaries and affiliated entities
and their respective current and former successors, assigns, representatives,
agents, attorneys, shareholders, officers, directors and employees, both
individually and in their official capacities (collectively “the Company”).

 

1. Your employment with the Company will terminate
                                 (the “Termination Date”). The Company will
continue your base salary, less applicable withholdings and deductions, through
the Termination Date. The Company will also provide you with a lump-sum payment,
less applicable withholdings and deductions, which represents the value of your
accrued, unused vacation days, if any. In addition, in accordance with its
regular policies, the Company will reimburse you for any unreimbursed business
expenses incurred by you prior to the Termination Date. You acknowledge and
agree that your employment with the Company ends for all purposes as of the
Termination Date.

 

2. In consideration for signing this Agreement and in exchange for the promises,
covenants and waivers set forth herein, the Company will, provided you have not
revoked this Agreement as set forth below, provide you with the severance pay
described in Section 6(b)(ii) of the Employment Agreement by and between you and
the Company dated November     , 2004 (the “Employment Agreement”) (i.e., the
gross sum of $                    ), less applicable withholdings and deductions
plus medical coverage continuation rights as set forth in Section 6(b)(iii) of
the Employment Agreement. This amount will be payable [commencing] on or about
the fifteenth business day following your execution and return of this Agreement
or such later date required by IRC Section 409A. Additionally, Stock Units
granted to Executive will vest in accordance with the Employment Agreement.

 

3. In exchange for the consideration described in Paragraph 2 above (the payment
of which shall be in addition to your receipt of the Accrued Obligations
referred to in Section 6(a) of your Employment Agreement), and for other good
and valuable consideration, you hereby, subject to Section 12(b) below, release
and forever discharge the Company from all debts, obligations, promises,
covenants, agreements, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, judgments, damages, expenses, claims or demands, in
law or in equity, which you ever had, now have, or which may arise in the
future, regarding any matter arising on or

 

A-1



--------------------------------------------------------------------------------

before the date of your execution of this Agreement, including but not limited
to all claims (whether known or unknown) regarding the following: (a) your
employment at or termination of employment from the Company; (b) any contract
(express or implied); (c) any claim for equitable relief or recovery of
punitive, compensatory, or other damages or monies; (d) attorneys’ fees; (e) any
tort; (f) alleged discrimination based upon age, race, color, sex, sexual
orientation, marital status, religion, national origin, handicap, or disability;
(g) any alleged violation of any federal, state or local law, rule or
regulation, whether equal employment opportunity laws, rules or regulations or
otherwise, including but not limited to Title VII of the Civil Rights Act of
1964, the Equal Pay Act of 1963, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act of 1990, the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Civil Rights Act of 1991, the Illinois Human Rights Act, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
Worker Adjustment and Retraining Notification Act of 1988, the Illinois Wage
Payment and Collection Act, the Attorneys Fees in Wage Actions Act, and the
Illinois Workers’ Compensation Act; and (h) any non-vested right under any
Company pension, welfare, or stock plans (provided, however, that this release
does not apply to any vested employee benefits and vested stock award rights
which you may have as of your Termination Date, which shall be governed by the
terms and conditions of the Employment Agreement and the applicable plan or
award documents). To the extent any statutes or laws exist which exclude from
the scope of this general release any claims not presently known to you, you
hereby waive and relinquish all rights and benefits you may have under any such
statute to the extent that you may lawfully do so. This Agreement may not be
cited as, and does not constitute any admission by the Company of, any violation
of any such law or legal obligation with respect to any aspect of your
employment or termination therefrom.

 

4. You represent and agree that you have not filed any lawsuits against the
Company, or filed or caused to be filed any charges or complaints against the
Company with any municipal, state or federal agency charged with the enforcement
of any law. Pursuant to and as a part of your release and discharge of the
Company, as set forth herein, with the sole exception of your right to bring a
proceeding pursuant to the Older Workers Benefit Protection Act to challenge the
validity of your release of claims pursuant to the Age Discrimination in
Employment Act, you agree, not inconsistent with EEOC Enforcement Guidance On
Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997,
and to the fullest extent permitted by law, not to sue or file a charge,
complaint, grievance or demand for arbitration against the Company in any forum
or assist or otherwise participate willingly or voluntarily in any claim,
arbitration, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves the Company, and that occurred up to and
including the date of your execution of this Agreement, unless required to do so
by court order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body, or unless required to enforce this
Agreement. To the extent any such action may be brought by a third party, you
expressly waive any claim to any form of monetary or other damages, or any other
form of recovery or relief in connection with any such action. Nothing in the
foregoing paragraph shall prevent you (or your attorneys) from (i) commencing an
action or proceeding to enforce this Agreement or (ii) exercising your right
under the Older Workers Benefit Protection Act of 1990 to challenge the validity
of your waiver of ADEA claims set forth in paragraph 3 of this Agreement.

 

5. You represent, warrant and acknowledge that the Company owes you no wages,
commissions, bonuses, sick pay, personal leave pay, expenses, severance pay,
vacation pay or other compensation or benefits or payments or form of
remuneration of any kind or nature other than

 

A-2



--------------------------------------------------------------------------------

as specified in this Agreement and the Employment Agreement. This Agreement and
the Employment Agreement supersede any other agreement by the Company to provide
severance to you under any circumstances.

 

6. You agree to abide by the covenants and provisions of Section 7 of the
Employment Agreement and any other provisions of the Employment Agreement that
survive termination of Executive’s employment.

 

7. The parties agree to perform all acts and execute and deliver any documents
that may be reasonably necessary to carry out the provisions of this Agreement.

 

8. You affirm that, in entering into this Agreement, you are not relying upon
any oral or written promise or statement made by anyone at any time on behalf of
the Company.

 

9. This Agreement is binding upon the parties and their respective successors,
assigns, heirs, executors, administrators and legal representatives.

 

10. You hereby confirm that you have delivered to the Company and retained no
copies of any written materials, records and documents (including those that are
electronically stored) made by you or coming into your possession during the
course of your employment with the Company which contain or refer to any such
proprietary or confidential information, provided that you shall be entitled to
retain such documents, materials or personal files described in Section 7(b) of
the Employment Agreement. You further confirm that you have delivered to the
Company any and all property and equipment of the Company which may have been in
your possession, including but not limited to any Company-provided laptop
computer, Blackberry, and cell phone.

 

11. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both parties.

 

12. Without detracting in any respect from any other provision of this
Agreement:

 

(a) You, in recognition of the consideration provided to you as described in
Paragraph 2 of this Agreement, agree and acknowledge that this Agreement
constitutes a knowing and voluntary waiver of all rights or claims you have or
may have against the Company as set forth herein, including, but not limited to,
all rights or claims arising under the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA; and you have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms and you are not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement.

 

(b) You understand that, by entering into this Agreement, you do not waive
rights or claims that may arise after the date of your execution of this
Agreement, including without limitation any rights or claims that you may have
to secure enforcement of the terms and conditions of this Agreement.

 

A-3



--------------------------------------------------------------------------------

(c) You agree and acknowledge that the consideration provided to you in
Paragraph 2 of this Agreement is in addition to anything of value to which you
are already entitled if you do not sign this Agreement.

 

(d) The Company hereby advises you to consult with an attorney prior to
executing this Agreement.

 

(e) You acknowledge that you were informed that you had at least twenty-one (21)
days in which to review and consider this Agreement, and to consult with an
attorney regarding the terms and effect of this Agreement.

 

13. The Company agrees that you may revoke this Agreement within seven (7) days
from the date you sign this Agreement, in which case this Agreement shall be
null and void and of no force or effect on either the Company or you. Any
revocation must be in writing and received by Janice J. Peterson, Vice
President, Human Capital, Strategic Hotel Capital, Inc., 77 West Wacker, Suite
4600, Chicago, Illinois 60601 by 5:00 p.m. on or before the seventh day after
this Agreement is executed by you.

 

14. This Agreement may not be changed or altered, except by a writing signed by
the Company and you. This Agreement is entered into in the State of Illinois,
and the laws of the State of Illinois will apply to any dispute concerning it,
excluding the conflict-of-law principles thereof.

 

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT the Company HAS ADVISED YOU TO CONSULT WITH
AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT
HAS BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

Date:

 

 

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

            James E. Mead

 

On this                      day of                      200    , before me
personally came James E. Mead, to me known to be the individual described in the
foregoing instrument, who executed the foregoing instrument in my presence, and
who duly acknowledged to me that he executed the same.

 

--------------------------------------------------------------------------------

Notary Public

        Date:  

 

--------------------------------------------------------------------------------

  STRATEGIC HOTEL FUNDING, L.L.C.         By:  

 

--------------------------------------------------------------------------------

           

Name:

Title:

 

A-4



--------------------------------------------------------------------------------

You must sign and return this Agreement to
                                         no later than 5:00 p.m. on the 21st day
following receipt of this document or irrevocably lose the opportunity to
receive the consideration detailed herein. You received this Agreement on
                    , 200    .

 

A-5